In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-565V
                                         UNPUBLISHED


    ASHISH DAVE,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: November 25, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Meningococcal Vaccine;
                                                              Vasovagal Syncope
                        Respondent.


Kayleigh Kristine Smith, Greenwood Law Firm, Houston, TX, for petitioner.

Mark Hellie, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On April 16, 2019, Ashish Dave filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered from an episode of vasovagal
syncope as a result of a meningococcal vaccine administered on June 26, 2018.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On November 24, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent concludes that “petitioner has satisfied the

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
criteria set forth in the revised Vaccine Injury Table and the Qualifications and Aids to
Interpretation, which afford petitioners a presumption of causation if onset the of
vasovagal syncope occurs within one hour after a meningococcal vaccination and there
is no ‘organic heart disease, cardiac arrhythmias, transient ischemic attacks,
hyperventilation, metabolic conditions, neurological conditions, [or] seizures,’ from which
the loss of consciousness could have resulted from.” Id. at 4. Respondent further
agrees that Petitioner has experienced the residual effects of his syncopal episode for
more than six months. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                            2